       Case 4:20-cv-03215-YGR Document 19 Filed 05/15/20 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7

 8

 9                           IN THE UNITED STATES DISTRICT COURT
10                       FOR THE NORTHERN DISTRICT OF CALIFORNIA
11                                        OAKLAND DIVISION
12

13   ELOY ORTIZ OAKLEY, in his official                  Case No. 20-cv-03215-YGR
     capacity as Chancellor of California
14   Community Colleges et al,                         [PROPOSED] ORDER GRANTING
                                                       PLAINTIFFS’ UNOPPOSED MOTION
15                                         Plaintiffs, TO SHORTEN TIME FOR BRIEFING
                                                       SCHEDULE AND TO HEAR
16                v.                                   PLAINTIFFS’ MOTION FOR
                                                       PRELIMINARY INJUNCTION
17
     BETSY DEVOS, in her official capacity as
18   the United States Secretary of Education;
     U.S. DEPARTMENT OF EDUCATION,                       Judge:    Honorable Yvonne Gonzalez
19                                                                 Rogers
                                         Defendants. Trial Date:   None Set
20                                                   Action Filed: May 11, 2020

21                                                       * As modified by the Court *

22

23

24

25

26
27

28

                [Proposed] Order Granting Pls.’ Unopposed Mot. to Shorten Time (20-cv-03215-YGR)
       Case 4:20-cv-03215-YGR Document 19 Filed 05/15/20 Page 2 of 2



 1           On May 13, 2020, Plaintiffs filed an Unopposed Motion to Shorten Time (Motion) for

 2   Briefing and Hearing Plaintiffs’ Motion for Preliminary Injunction (PI Motion) whereby

 3   Defendants’ opposition brief to Plaintiffs’ PI Motion is due on May 25, 2020, Plaintiffs’ reply

 4   brief is due on June 1, 2020, and Plaintiffs’ PI Motion will be heard on Tuesday, June 9, 2020 at

 5   2:00 pm.

 6           The Court has considered the Motion and documents filed therewith, and all of the papers

 7   on file in this action, and hereby GRANTS Plaintiffs’ Motion.

 8           IT IS HEREBY ORDERED THAT:

 9           Defendant’s opposition brief to Plaintiffs’ PI Motion is due on May 25, 2020.

10           Plaintiffs’ reply brief is due on June 1, 2020.

11           Hearing to consider Plaintiffs’ PI Motion shall be held at 2:00 p.m., on Tuesday, June 9,

12   2020. In light of the uncertainties with the ongoing coronavirus disease (COVID-19) pandemic,

13   the parties are instructed to check the Court’s scheduling notes to determine whether the hearing

14   will be held in person or by some alternate platform. If the Court decides the matter can be

15   resolved without a hearing, a notice will be posted 1-2 business days in advance of the hearing

16   date.

17

18          May 15, 2020
     Dated: ______________                                     ___________________________________
                                                               The Honorable Yvonne Gonzalez Rogers
19

20
21

22

23

24

25

26
27

28
                                                         1
                  [Proposed] Order Granting Pls.’ Unopposed Mot. to Shorten Time (20-cv-03215-YGR)
